DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 10/27/21 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoko et al. (US. 20190110906).
Yoko discloses an orthopaedic surgical instrument system fig. 5, comprising: 
a broach 66 including a tapered body 68 extending distally from a first end to a second end, the tapered body having a plurality of cutting teeth 69 defined therein; wherein the broach includes an inner wall defining a first aperture on the first end and a second aperture on the second end, and a bore sized to slide over a shaft 14 of a surgical .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al in view of Thomas et al. (US. 20150359546).
Yoko fails to teach the broach comprises a flange positioned within a slot defined in the second end of the broach; and the instrument handle comprises a hook positioned at the first end of the instrument handle and configured to engage the flange of the broach.
	Thomas et al discloses the broach 280, fig. 8 comprises a flange 354 positioned within a slot 350 defined in the second end of the broach; and the instrument handle 400 comprises a hook positioned at the first end of the instrument handle and configured to engage the flange of the broach fig 31-32. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the broach and the instrument handle of Yoko  with a flange and a hook in view of Thomas in order to enhancing securing the instrument handle to the broach.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMEH R BOLES/Primary Examiner, Art Unit 3775